Case 2:21-cv-11692-ES-CLW Document 1-3 Filed 05/24/21 Page 1 of 2 PageID: 27




E. Evans Wohlforth, Jr., Esq.
Debra A. Clifford, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
973-596-4500
Attorneys for Defendant

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


RONALD L. TOBIA,                                               Civil Action No. 21-11692

                               Plaintiff,                    Document electronically filed
v.
                                                           STATEMENT PURSUANT TO
CIGNA LIFE AND HEALTH INSURANCE                             LOCAL CIVIL RULE 10.1(a)
CO.,
                                                      [Previously pending in the Superior
                              Defendant.              Court of New Jersey, Essex County,
                                                      Docket No. ESX-L-002674-21]

       Pursuant to Local Civil Rule 10.1(a), attached hereto as Exhibit A is a Service List that

sets forth the names and addresses of each party, as well as counsel for each of the parties, in the

above-captioned action.

Dated: May 24, 2021                             By: s/ E. Evans Wohlforth, Jr.
Newark, New Jersey                              E. Evans Wohlforth, Jr., Esq.
                                                Debra A. Clifford, Esq.
                                                GIBBONS P.C.
                                                One Gateway Center
                                                Newark, NJ 07102-5310
                                                Tel: (973) 596-4879
                                                Fax: (973) 639-6486
                                                ewohlforth@gibbonslaw.com
                                                Attorneys for Defendant
Case 2:21-cv-11692-ES-CLW Document 1-3 Filed 05/24/21 Page 2 of 2 PageID: 28




                                     Exhibit A

                     Cigna Health and Life Insurance Company,
            improperly denominated as Cigna Life and Health Insurance Co.

                               Civil Action No. 21-11692


                                   SERVICE LIST

Plaintiff                                     Defendant

RONALD L. TOBIA                               CIGNA HEALTH AND LIFE INSURANCE
                                              COMPANY
Counsel
                                              Counsel
Othiamba Lovelace, Esq.
Ronald L. Tobia, Esq.                         E. Evans Wohlforth, Jr., Esq.
TOBIA & LOVELACE, ESQS.,LLC                   Debra A. Clifford, Esq.
5 Sicomac Road, Suite 177                     GIBBONS P.C.
North Haledon, NJ 07508                       One Gateway Center
Tel: 973-568-5800                             Newark, NJ 07102-5310
Fax: 201-638-0990                             Tel: (973) 596-4879
rtobia@tobialovelaceesqs.com                  Fax: (973) 639-6486
otlovelace@tobialovelaceesqs.com              ewohlforth@gibbonslaw.com
                                              dclifford@gibbonslaw.com




                                          2
